 

Exhibit 10.10

 

EXECUTIVE SEVERANCE AGREEMENT

This Executive Severance Agreement (“Agreement”) is made as of June 17, 2020
(the “Effective Date”), by and between (i) Dawn Wilson (“Executive”); (ii)
LDiscovery, LLC (“LDiscovery”); and (iii) KLDiscovery Ontrack, LLC
(“KLDiscovery”).

WHEREAS, pursuant to the business combination between Pivotal Acquisition Corp
and LD Topco, Inc on December 19, 2019 (“Merger”) with Pivotal Acquisition Corp
being renamed as KLDiscovery Inc (“Parent”), certain resolutions were approved
at closing of the Merger setting out compensation requirements of key employees
including the Executive.  

WHEREAS, LDiscovery and KLDiscovery are both wholly owned subsidiaries of the
Parent and effectively novated the employment contract between the Executive and
LDiscovery to KLDiscovery and now wish to formalize that novation with
Executive’s consent.

WHEREAS, the Employee’s permanent base salary on August 26, 2019 through to the
date of this Agreement is $400,000 (“Base Salary”) but has since been reduced
voluntarily by the Employee on April 23, 2020 to $320,000 as part of a company
wide salary reduction scheme (the “Voluntary Reduction”)

WHEREAS, Executive is a key employee of KLDiscovery and each of KLDiscovery and
Executive desires to set forth herein the terms and conditions of Executive’s
compensation in the event of a termination of Executive’s employment under
certain circumstances prescribed at closing of the Merger.

NOW, THEREFORE, the parties agree as follows:

Definitions

.  For purposes of this Agreement, the following terms shall have the following
meanings:

(a)“Affiliate” means with respect to any person or entity, any other person or
entity that, directly or indirectly, through one or more intermediaries,
controls, or is controlled by, or is under common control with, such person or
entity.  For purposes of this definition, “control”, when used with respect to
any person or entity, means the power to direct the management and policies of
such person or entity, directly or indirectly, whether through ownership of
voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.  

(b)“Base Salary” means Executive’s annual base salary at the rate in effect on
the Date of Termination (disregarding any decrease in such base salary that
constitutes a Good Reason event or any decrease due to the Voluntary Reduction).

(c)“Board” shall mean the Board of Directors of the Parent.

--------------------------------------------------------------------------------

(d)“Cause” shall mean any of the following:

(i) Executive’s continued failure to (A) substantially perform any of
Executive’s material duties with KLDiscovery (other than any such failure
resulting from Executive’s incapacity due to physical or mental impairment) or
(B) comply with, in any material respect, any of KLDiscovery’s policies with
respect to employee conduct, after receiving written notice from the Board
specifically identifying Executive’s failure and being given thirty (30) days to
cure such failure, if curable;

(ii) the Board’s reasonable determination that Executive failed in any material
respect to carry out or comply with any lawful and reasonable directive of the
Board, after receiving written notice from the Board specifically identifying
Executive’s failure and being given thirty (30) days to cure such failure, if
curable;

(iii) Executive’s breach of a material provision of this Agreement or the
Non-Compete Agreement, after receiving written notice from the Board
specifically identifying Executive’s breach and being given thirty (30) days to
cure such breach, if curable;

(iv) Executive’s conviction, plea of no contest, plea of nolo contendere, or
imposition of unadjudicated probation for any felony or crime involving moral
turpitude;

(v) Executive’s unlawful use (including being under the influence) or possession
of illegal drugs on KLDiscovery’s (or any of its Affiliate’s) premises or while
performing Executive’s duties and responsibilities under this Agreement; or

(vi) Executive’s commission of an act of fraud, embezzlement or misappropriation
against KLDiscovery or any of its Affiliates.

(e)“Change in Control” shall mean “Change in Control” as defined in the Plan.

(f)“CIC Qualifying Termination” shall mean (i)  Executive’s resignation of
Executive’s employment with KLDiscovery for Good Reason or (ii) a termination by
KLDiscovery, (or it’s affiliate, or successor as a result of a change of
control) of Executive’s employment with KLDiscovery without Cause (other than
due to death or Disability), in either case, which occurs during the period
beginning on the date ninety (90) days prior to a Change in Control and ending
twelve (12) months following the date of a Change in Control.

(g)“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations and other interpretive guidance thereunder.

(h) “Date of Termination” shall mean the effective date of Executive’s
termination of employment for any reason.

(i)“Disability” shall mean a permanent and total disability under Section
22(e)(3) of the Code.

2

--------------------------------------------------------------------------------

(j)“Good Reason” shall mean for the sole purpose of determining Executive’s
right to severance payments as described herein, if Executive resigns within
ninety (90) days after either (1) a decrease in Executive’s annual base salary
without Executive’s written consent; or (2) a material and adverse reduction in
Executive’s position, authority, duties or responsibilities (other than in
connection with a corporate transaction where Executive continues to hold the
position referenced above with respect to KLDiscovery’s business, substantially
as such business exists prior to the date of consummation of such corporate
transaction, but does not hold such position with respect to the successor
entity to such transaction); provided, that Executive has given KLDiscovery
detailed written notice of the change or event constituting Good Reason within
sixty (60) days of Executive’s knowledge of such occurrence of the facts
underlying the Good Reason event and KLDiscovery has failed to remedy such
change or event within thirty (30) days after receiving such notice.

(k)“Non-compete Agreement” shall mean the Employee Non-Disclosure,
Non-Solicitation and Non-Competition Agreement dated May 20, 2019 between (i)
Executive; and (ii) KLDiscovery.

(l)“Outside Date” shall mean the third anniversary of the Effective Date.

(m)“Plan” shall mean the KLDiscovery Inc. 2019 Incentive Award Plan.

(n)“Pro-Rated Bonus Amount” shall mean the annual bonus earned by Executive for
performance during KLDiscovery’s fiscal year in which the Date of Termination
occurs (with any subjective criteria treated as being achieved at not less than
target performance) multiplied by a fraction (i) the numerator of which is the
number of days Executive was employed by KLDiscovery in KLDiscovery’s fiscal
year in which the Date of Termination occurs, over (ii) 365.

(o)“Section 409A” shall mean, collectively, Section 409A of the Code and the
regulations and guidance promulgated thereunder.

(p)“Target Bonus Amount” shall mean Executive’s target annual bonus amount for
the fiscal year in which the Date of Termination occurs (disregarding any
decrease in such target annual bonus amount that constitutes a Good Reason
event).

(q)“Term” shall mean the period from the commencement of Executive’s employment
with KLDiscovery until the Outside Date, unless earlier terminated; provided
that, commencing on each anniversary of the Outside Date, the Term shall
automatically be extended for one (1) year unless either Executive or
KLDiscovery has given written notice of non-renewal to the other party at least
ninety (90) days prior to the then-scheduled expiration of the Term

(r)“Voluntary Reduction(s)” means any of (i) a temporary and voluntary reduction
in Base Salary by the Executive; including but not limited to the Executive’s
consent to the same on April 23, 2020 in response to the Covid-19 pandemic; it
being understood for purposes of clarity and the avoidance of doubt that the
parties currently cannot anticipate when the “temporary” reductions or waiving
of rights with respect to the Covid-19 pandemic will end, and that the intent of
this provision is to capture Executive’s pre-Covid-19 compensation amounts for
purposes of calculating severance hereunder.

3

--------------------------------------------------------------------------------

Severance

.  

(a)Accrued Benefits. Upon termination of Executive’s employment, Executive (or
Executive’s estate) shall be entitled to receive the sum of: (i) the portion of
Executive’s Base Salary earned through the Date of Termination, but not yet paid
to Executive; (ii) any expenses incurred by Executive prior to the Date of
Termination and owed to Executive pursuant to KLDiscovery’s policies; and (iii)
any vested amount accrued and arising from Executive’s participation in, or
benefits accrued under any employee benefit plans, programs or arrangements,
which amounts shall be payable in accordance with the terms and conditions of
such employee benefit plans, programs or arrangements. (collectively, “Accrued
Benefits”). Except as otherwise expressly required by law (e.g., the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)) or
as specifically provided herein, all of Executive’s rights to salary, severance,
benefits, bonuses and other amounts hereunder (if any) shall cease upon the
termination of Executive’s employment hereunder.

(b)Severance Upon Termination Without Cause or Termination for Good Reason. In
the event that Executive’s employment is terminated by KLDiscovery without Cause
or for Good Reason (other than due to death or Disability) during the Term,
then, subject to Executive’s execution and non-revocation of a general release
of claims in a form reasonably acceptable to KLDiscovery (the “Release”) on or
before the 21st day following Executive’s Separation from Service (as defined in
Section 409A) together with continued compliance with any restrictive covenant
obligations to which Executive is subject, Executive will be entitled to
receive, in addition to the Accrued Benefits:

(i)an amount in cash equal to 50% of Executive’s Base Salary, whereas it is
acknowledged and accepted by all Parties to this Agreement that the Voluntary
Reduction shall have no effect in determining the applicable payments set out in
this agreement, even if the Voluntary Reduction is agreed to continue beyond its
intended phase; payable in the form of salary continuation in regular
installments over the 6-month period following the date of Executive’s
Separation from Service (the “Severance Period”) in accordance with the
Company’s normal payroll practices;

(ii)a cash payment equal to the Pro-Rated Bonus Amount, which cash payment shall
be paid to Executive no later than March 15th of the calendar year following the
calendar year in which the Date of Termination occurs; and

(iii)if Executive elects to receive continued medical, dental or vision coverage
under one or more of KLDiscovery’s group healthcare plans pursuant to COBRA,
KLDiscovery shall directly pay, or reimburse Executive for, the COBRA premiums
for Executive and Executive’s covered dependents under such plans during the
period commencing on Executive’s Separation from Service and ending upon the
earliest of (X) the last day of the Severance Period, (Y) the date that
Executive and/or Executive’s covered dependents become no longer eligible for
COBRA or (Z) the date Executive becomes eligible to receive healthcare coverage
from a subsequent employer (and Executive agrees to promptly notify KLDiscovery
of such eligibility).  Notwithstanding the foregoing, if KLDiscovery determines
in its sole discretion that it cannot provide the foregoing benefit without
potentially violating applicable law (including, without limitation, Section
2716 of the Public Health Service Act) or incurring an excise tax,

4

--------------------------------------------------------------------------------

KLDiscovery shall in lieu thereof provide to Executive a taxable monthly payment
in an amount equal to the monthly COBRA premium that Executive would be required
to pay to continue group health coverage in effect on the Date of Termination
(which amount shall be based on the premium for the first month of COBRA
coverage) for Executive and Executive’s covered dependents, less the amount
Executive would have had to pay to receive group health coverage for Executive
and Executive’s covered dependents based on the cost sharing levels in effect on
the Date of Termination, which payments shall be made regardless of whether
Executive elects COBRA continuation coverage and shall commence in the month
following the month in which the Date of Termination occurs and shall end on the
earlier of (X) the last day of the Severance Period, (Y) the date that Executive
and/or Executive’s covered dependents become no longer eligible for COBRA or (Z)
the date Executive becomes eligible to receive healthcare coverage from a
subsequent employer (and Executive agrees to promptly notify KLDiscovery of such
eligibility).

(c)Severance Upon CiC Qualifying Termination. In lieu of the payments and
benefits set forth in Section 2(b) above, in the event of a CIC Qualifying
Termination during the Term, subject to Executive signing on or before the 21st
day following Executive’s Separation from Service, and not revoking, the
Release, Executive shall receive, in addition to the Accrued Benefits, the
following:

(i)an amount in cash equal to one (1) times the sum of (A) Executive’s Base
Salary plus (B) Executive’s Target Bonus Amount, payable in a lump sum within
thirty (30) days following Executive’s Separation from Service; provided,
however, in the event the CIC Qualifying Termination occurs within ninety (90)
days prior to a Change in Control, an amount equal to the sum of (A) 50% of
Executive’s Base Salary (based on the highest Base Salary level in effect during
the Term) plus (B) the Pro-Rated Bonus Amount shall be paid over the Severance
Period in accordance with the Company’s normal payroll practices instead of in a
lump sum, with the balance of the payment under this Section 2(c)(i) paid in a
lump sum;

(ii)the benefits set forth in Section 2(b)(iii) above, provided that, for
purposes of determining the benefits thereunder, the term “Severance Period”
shall mean the 12-month period following the Date of Termination; and

(iii)all unvested equity or equity-based awards held by Executive under any
equity compensation plans of KLDiscovery, the Parent or any Affiliate (including
the Plan) that vest solely based on the passage of time shall immediately become
100% vested (for the avoidance of doubt, with respect to any such awards that
vest in whole or in part based on the attainment of performance-vesting
conditions, the attainment of the service component portion of the vesting
criteria of such awards shall be deemed satisfied, and the attainment of the
performance component portion of the vesting and/or payment criteria of such
awards shall be governed by the terms of the applicable plan and award
agreement).

(d)Other Arrangements. The severance payments provided for in this Section 2 are
to be paid in lieu of any severance payments Executive may otherwise be entitled
to receive under any other plan, program, policy, contract or agreement with
KLDiscovery or any of its Affiliates, including for the avoidance of doubt, the
employment offer letter agreement between Executive and KrolLDiscovery, dated
August 25, 2017 and any other employment agreement or offer letter
(collectively, “Other Arrangements”).  In the event Executive becomes entitled
to

5

--------------------------------------------------------------------------------

receive the severance payments and benefits provided under Section 2, Executive
shall receive the amounts provided under that Section of this Agreement and
shall not be entitled to receive any severance payments or severance benefits
pursuant to any Other Arrangement, and, to the extent any Other
Arrangement  that was entered into prior to the Effective Date provides for
Executive to receive any payments or benefits upon a termination or a
resignation of employment for any reason (such agreement a “Pre-Existing
Agreement”), Executive hereby agrees that such termination pay and benefit
provisions of such Pre-Existing Agreement shall be and hereby are superseded by
this Agreement and from and after the date of this Agreement, such termination
pay and benefit provisions of the Pre-Existing Agreement shall be and are null
and void and of no further force or effect.  For the avoidance of doubt, except
as may otherwise be agreed in writing between Executive and KLDiscovery or one
of its Affiliates after the date of this Agreement, it is intended that the
other terms and conditions of any Other Arrangement that do not provide for
termination pay or benefits, including any non-competition, non-solicitation,
non-disparagement, confidentiality, or assignment of inventions covenants and
other similar covenants, shall remain in effect in accordance with their terms
for the periods set forth therein.

(e)Parachute Payments.  

(i)Notwithstanding any other provisions of this Agreement, in the event that any
payment or benefit by KLDiscovery or otherwise to or for Executive’s benefit,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (all such payments and benefits, including the
payments and benefits under Section 2 hereof, being hereinafter referred to as
the “Total Payments”), would be subject (in whole or in part) to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then the Total Payments
shall be reduced (in the order provided in Section 2(e)(ii) below) to the
minimum extent necessary to avoid the imposition of the Excise Tax on the Total
Payments, but only if (1) the net amount of such Total Payments, as so reduced
(and after subtracting the net amount of federal, state and local income and
employment taxes on such reduced Total Payments and after taking into account
the phase out of itemized deductions and personal exemptions attributable to
such reduced Total Payments), is greater than or equal to (2) the net amount of
such Total Payments without such reduction (but after subtracting the net amount
of federal, state and local income and employment taxes on such Total Payments
and the amount of the Excise Tax to which Executive would be subject in respect
of such unreduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such unreduced Total
Payments).

(ii)The Total Payments shall be reduced in the following order:  (1) reduction
on a pro-rata basis of any cash severance payments that are exempt from Section
409A, (2) reduction on a pro-rata basis of any non-cash severance payments or
benefits that are exempt from Section 409A, (3) reduction on a pro-rata basis of
any other payments or benefits that are exempt from Section 409A, and (4)
reduction of any payments or benefits otherwise payable to Executive on a
pro-rata basis or such other manner that complies with Section 409A; provided,
in the case of clauses (2), (3) and (4), that reduction of any payments
attributable to the acceleration of vesting of equity awards subject to the Plan
shall be first applied to equity awards that would otherwise vest last in time.

(iii)All determinations regarding the application of this section shall be made
by an accounting firm or consulting group with experience in performing
calculations

6

--------------------------------------------------------------------------------

regarding the applicability of Section 280G of the Code and the Excise Tax
selected by KLDiscovery (the “Independent Advisors”).  For purposes of
determinations, no portion of the Total Payments shall be taken into account
which, in the opinion of the Independent Advisors, (1) does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4)(A) of the Code) or (2) constitutes
reasonable compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the “base amount” (as defined in
Section 280G(b)(3) of the Code) allocable to such reasonable compensation.  The
costs of obtaining such determination and all related fees and expenses
(including related fees and expenses incurred in any later audit) shall be borne
by the Company.

(iv)In the event it is later determined that a greater reduction in the Total
Payments should have been made to implement the objective and intent of this
section, Executive shall immediately return the excess amount to the Company.

(f)Withholding.  KLDiscovery and any of its Affiliates may deduct and withhold
from any amounts payable under this Agreement such federal, state, local,
foreign or other taxes as are required to be withheld pursuant to any applicable
law or regulation. All compensation and benefits to Executive hereunder shall be
reduced by all federal, state, local and other withholdings and similar taxes
and payments required by applicable law.



4.Condition to Severance Obligations.  Executive acknowledges that KLDiscovery
shall be entitled to cease all severance payments and benefits to Executive,
whether prior to or during any period after the Date of Termination in the event
of Executive’s breach of any provision in the Non-Compete Agreement or any other
non-competition, non-solicitation, non-disparagement, confidentiality, or
assignment of inventions covenants contained in any other written agreement
between Executive and KLDiscovery (including any Pre-Existing Agreement), which
other covenants are hereby incorporated by reference into this Agreement.

5.Resignation on Termination.  On termination of Executive’s employment,
Executive shall immediately (and with contemporaneous effect) resign any
directorships, offices or other positions that Executive may hold in KLDiscovery
or any of its Affiliates, unless otherwise requested by the Board.



At‑Will Employment Relationship

.  Executive’s employment with KLDiscovery is at-will and not for any specified
period and Executive’s employment with KLDiscovery and the Term may be
terminated at any time, with or without Cause or advance notice, by either
Executive or the Company.  Any change to the at-will employment relationship
must be by specific, written agreement signed by Executive and an authorized
representative of the Company.  Nothing in this Agreement is intended to or
should be construed to contradict, modify or alter this at-will relationship.

General Provisions

.

(a)Successors and Assigns.  The rights of KLDiscovery under this Agreement may,
without the consent of Executive, be assigned by KLDiscovery to any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise,

7

--------------------------------------------------------------------------------

directly or indirectly, acquires all or substantially all of the assets or
business of KLDiscovery or to any of its Affiliates.  KLDiscovery will require
any successor (whether direct or indirect, by purchase, merger or otherwise) to
all or substantially all of the business or assets of KLDiscovery to assume this
Agreement.  Executive shall not be entitled to assign any of Executive’s rights
or obligations under this Agreement.  This Agreement shall inure to the benefit
of and be enforceable by Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

(b)Severability.  In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law.  If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

(c)Interpretation; Construction.  The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement.  This
Agreement has been drafted by legal counsel representing the Company, but
Executive has participated in the negotiation of its terms.  Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Agreement and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement.  Either party’s failure
to enforce any provision of this Agreement shall not in any way be construed as
a waiver of any such provision or prevent that party thereafter from enforcing
each and every other provision of this Agreement.

(d)Governing Law.  This Agreement shall be construed and governed in all
respects by the laws of the State of Minnesota without regard to its conflicts
of laws principles.  Any dispute arising out of this Agreement or any other
aspect of the Employee’s relationship with the Company shall be resolved in the
federal or state courts of Minnesota with jurisdiction over Hennepin County,
Minnesota.  Both parties expressly waive any defenses to personal jurisdiction
in such courts and hereby consent to such personal jurisdiction.  

(e)Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as
indicated:  (i) by personal delivery when delivered personally; (ii) by
overnight courier upon written verification of receipt; (iii) by telecopy or
facsimile transmission upon acknowledgment of receipt of electronic
transmission; or (iv) by certified or registered mail, return receipt requested,
upon verification of receipt.  Notice shall be sent to Executive at the most
recent address for Executive set forth in the Company’s personnel files and to
KLDiscovery at its principal place of business, or such other address as either
party may specify in writing.

(f)Survival.  Sections 2, 3, 4, 5 and 6 of this Agreement shall survive the
termination of this Agreement and/or the termination of Executive’s employment
with KLDiscovery.

8

--------------------------------------------------------------------------------

(g)Entire Agreement.  This Agreement and any covenants and agreements
incorporated herein by reference together constitute the entire agreement
between the parties in respect of the subject matter contained herein and
therein and supersede all prior or simultaneous representations, discussions,
negotiations, and agreements, whether written or oral, provided, however, that
for the avoidance of doubt, all Other Arrangements (as such Other Arrangements
may be amended, modified or terminated from time to time) shall remain in effect
in accordance with their terms, subject to Section 2(d) hereof.  This Agreement
may be amended or modified only with the written consent of Executive and an
authorized representative of the Company.  No oral waiver, amendment or
modification will be effective under any circumstances whatsoever.

(h)Code Section 409A.

(i)The intent of the parties hereto is that the payments and benefits under this
Agreement comply with or be exempt from Section 409A and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.

(i)Notwithstanding anything in this Agreement to the contrary, any compensation
or benefits payable under this Agreement upon Executive’s termination of
employment shall be payable only upon Executive’ Separation from Service, and,
except as provided below, any such compensation or benefits shall not be paid,
or, in the case of installments, shall not commence payment, until the 60th day
following Executive’s Separation from Service (the “First Payment Date”). Any
installment payments that would have been made to Executive during the 60-day
period immediately following Executive’s Separation from Service but for the
preceding sentence shall be paid to Executive on the First Payment Date and the
remaining payments shall be made as provided in this Agreement.

(ii)Notwithstanding anything in this Agreement to the contrary, if Executive is
deemed by KLDiscovery at the time of Executive’s Separation from Service to be a
“specified employee” for purposes of Section 409A, to the extent delayed
commencement of any portion of the benefits to which Executive is entitled under
this Agreement is required in order to avoid a prohibited distribution under
Section 409A, such portion of Executive’s benefits shall not be provided to
Executive prior to the earlier of (A) the expiration of the six-month period
measured from the date of Executive’s Separation from Service with KLDiscovery
or (B) the date of Executive’s death. Upon the first business day following the
expiration of the applicable Section 409A period, all payments deferred pursuant
to the preceding sentence shall be paid in a lump sum to Executive (or
Executive’s estate or beneficiaries), and any remaining payments due to
Executive under this Agreement shall be paid as otherwise provided herein.

(iii)Executive’s right to receive any installment payments under this Agreement
shall be treated as a right to receive a series of separate payments and,
accordingly, each such installment payment shall at all times be considered a
separate and distinct payment as permitted under Section 409A. Except as
otherwise permitted under Section 409A, no payment hereunder shall be
accelerated or deferred unless such acceleration or deferral would not result in
additional tax or interest pursuant to Section 409A.

(i)Consultation with Legal and Financial Advisors.  By executing this Agreement,
Executive acknowledges that this Agreement confers significant legal rights, and
may

9

--------------------------------------------------------------------------------

also involve the waiver of rights under other agreements; that KLDiscoveryhas
encouraged Executive to consult with Executive’s personal legal and financial
advisors; and that Executive has had adequate time to consult with Executive’s
advisors before executing this Agreement.

(j)Counterparts.  This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

8.Novation.  As of the Amendment Date, Employee and LDiscovery agree to release
each other and waive all rights and liabilities against each other from such
date, and Employee and KLDiscovery agree to be bound by the terms of the
Agreement from the Amendment Date as if both parties were the original
contracting parties to the Agreement.  

[signature page follows]

 

10

--------------------------------------------------------------------------------

 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN.  WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

KLDISCOVERY ONTRACK, LLC

 

 

By: /s/ Andy Southam

 

Name: Andy Southam

 

Title:  General Counsel

 

 

 

 

LDISCOVERY, LLC

 

By: /s/ Andy Southam

 

Name: Andy Southam

 

Title:  General Counsel

 

 

 

EXECUTIVE

 

 

/s/ Dawn Wilson

Dawn Wilson

 

 

 

